DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed October 5, 2020 has been considered.

The information referred to in the IDS filed July 26, 2019 has been considered with the exception of U.S. Patent Document #1, as the document number and date are inconsistent with the Inventor name.

The information disclosure statement filed on July 26, 2019 does not fully comply with the requirements of 37 CFR 1.98(b) because:  Note as described above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The drawing filed July 26, 2019 is approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the sensor is a force sensor, a pressure sensor, an acceleration sensor and/or a vibration sensor”.  The term “and” renders the claim as vague since it is unclear how “the sensor” can be of multiple types.
Claim 28 recites the limitation "the basis of a temporal sequence of signals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18, 20-22, and 26, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough et al (9351890).
Note a reclining furniture (10), comprising:  a sensor (binary sensor of 96, as discussed in lines 49-50 in column 31) and a warning device (82, as discussed in lines 54-56 in column 31) operably connected to the sensor for warning of an undesirable rising by a person using the reclining furniture, said warning device being configured to evaluate information of the sensor with respect to a movement and/or behavior pattern of the person using the reclining furniture in
order to emit a warning signal at a time when the person intends to leave the reclining furniture.
	Regarding claim 17, note the sensor is a force sensor, a pressure sensor (see lines 52-54 in column 31), an acceleration sensor and/or a vibration sensor.
	Regarding claim 18, note a plurality of the sensor (see line 50 in column 31) arranged on the reclining furniture.
	Regarding claim 20, note the reclining furniture is constructed as a seating furniture (20).
	Regarding claim 21, note the reclining furniture is constructed as armchair (note armrests 34 on chair 20).
	Regarding claim 22, note the plurality of sensors are arranged in a region of a seat surface (30; see lines 12 in column 13), a backrest, an arm support and/or a foot part.
	Regarding claim 26, note the warning device is configured to emit a data signal as the warning signal (see lines 2-10 in column 32).

s 16-20, 22, 25 and 26, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (20180078180).
Note a reclining furniture (Figures 1A to 4A shows a back that is reclinable between an angled position to a flat position), comprising:  a sensor (4) and a warning device (6) operably connected to the sensor for warning of an undesirable rising by a person using the reclining furniture, said warning device being configured to evaluate information of the sensor with respect to a movement and/or behavior pattern of the person using the reclining furniture in
order to emit a warning signal at a time when the person intends to leave the reclining furniture.
	Regarding claim 17, note the sensor is a force sensor, a pressure sensor (discloses pressure sensors as conventional in paragraphs 0004-0006; and the load detection discussed in paragraph 0010 is indicative of a pressure sensing), an acceleration sensor and/or a vibration sensor.
	Regarding claim 18, note a plurality of the sensor (see the first and second, as discussed in paragraph 0011) arranged on the reclining furniture.
	Regarding claim 19, note the plurality of sensors are distributed upon various components of the reclining furniture (see paragraphs 00019 and 0074).
	Regarding claim 20, note the reclining furniture is constructed as a seating furniture (see the abstract).
	Regarding claim 22, note the plurality of sensors are arranged in a region of a seat surface, a backrest (see Figure 1A), an arm support and/or a foot part.
	Regarding claim 25, note the warning device is configured to emit an audible and/or visual warning signal as the warning signal.  See paragraph 0034.
	Regarding claim 26, note the warning device is configured to emit a data signal as the warning signal.  Note the signal data as discussed in paragraph 0063.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hough et al (9351890) in view of Allen (20180078180).
The primary reference shows all claimed features of the instant invention with the exception of the plurality of sensors being distributed upon various components of the reclining furniture.
The secondary reference teaches providing a plurality of sensors as distributed upon various components of an article of reclining furniture.  Note as discussed in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting a plurality of sensors distributed upon various components of the reclining furniture in place of the sensor of the primary reference.  This modification enhances the capability to detect user activity.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (20180078180) in view of Hough et al (9351890).

The secondary reference teaches configuring an article of reclining furniture as an armchair.  Note as discussed in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the reclining furniture as an armchair.  This modification enhances user comfort by providing supports for the arms.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al (9351890) in view of Rosenfeld et al (20170365148).
The primary reference shows all claimed features of the instant invention with the exception of a further sensor arranged externally from the reclining furniture, the warning device being operably connected to the further sensor (claim 23); wherein the further sensor is a sound sensor (claim 24).
The secondary reference teaches providing an article of furniture (19) with a further sensor (14) arranged externally from the article of furniture (see paragraph 0016), wherein a warning device (note the alert component 34) is operably connected to the further sensor, wherein the further sensor is a sound sensor (see paragraph 0053).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding a further sensor arranged externally from the reclining furniture, the warning device being operably connected to the further sensor (claim 23); wherein the further sensor is a sound sensor (claim 24).  This modification enhances the capacity to detect user activity.

s 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (20180078180) in view of Rosenfeld et al (20170365148).
The primary reference shows all claimed features of the instant invention with the exception of a further sensor arranged externally from the reclining furniture, the warning device being operably connected to the further sensor (claim 23); wherein the further sensor is a sound sensor (claim 24).
The secondary reference teaches providing an article of furniture (19) with a further sensor (14) arranged externally from the article of furniture (see paragraph 0016), wherein a warning device (note the alert component 34) is operably connected to the further sensor, wherein the further sensor is a sound sensor (see paragraph 0053).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding a further sensor arranged externally from the reclining furniture, the warning device being operably connected to the further sensor (claim 23); wherein the further sensor is a sound sensor (claim 24).  This modification enhances the capacity to detect user activity.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hough et al (9351890) in view of Allen (20180078180).
The primary reference shows all claimed features of the instant invention with the exception of the warning device being configured to emit an audible and/or visual warning signal as the warning signal.
The secondary reference teaches providing an article of reclining furniture with a warning device that is configured to emit an audible and/or visual warning signal.  Note as discussed in the rejection above.
.

Claims 27-30, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al (9351890).
Hough et al shows all structural features of the instant invention, as discussed in the rejections above.  Hough et al lacks only the specifically recited method of operating steps.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify Hough et al by operating his device by the specifically recited method steps in order to enhance user safety.

Claims 27-30, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Allen (20180078180).
Hough et al shows all structural features of the instant invention, as discussed in the rejections above.  Hough et al lacks only the specifically recited method of operating steps.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify Hough et al by operating his device by the specifically recited method steps in order to enhance user safety.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Furniture with detection structure is shown by each of Paul et al (20160022039), Heinrich et al (20160310067), Derenne et al (20160140827), Kusens (20180068545), and Davsko (6078261).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






mn						/MILTON NELSON JR/March 12, 2021                                          Primary Examiner, Art Unit 3636